Case 2:19-cv-04257-WFK-CLP Document 9 Filed 09/09/19 Page 1 of 1 PageID #: 135



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 TRUSTEES OF THE NORTHEAST CARPENTERS
 HEALTH, PENSION, ANNUITY, APPRENTICESHIP, and 19 CV 4257 (WFK)(CLP)
 LABOR MANAGEMENT COOPERATION FUNDS,
                                                 PETITIONERS’ NOTICE
                                    Petitioners, OF DISMISSAL
                                                 PURSUANT TO FED. R.
                    -against-                    CIV. P. 41(a)(1)(A)(i)

 AJG ASSOCIATES LLC,

                                                 Respondent.

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), the above-

captioned action hereby be dismissed in its entirety without prejudice and without costs in favor

of any party as against another.

Dated: New York, New York
       September 9, 2018                    VIRGINIA & AMBINDER, LLP


                                     By:    _________/s/_____________________
                                            Nicole Marimon, Esq.
                                            40 Broad Street, 7th Floor
                                            New York, New York 10004
                                            Tel.: (212) 943-9080
                                            Attorneys for Petitioners
